—Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered April 23, 1992, which convicted defendant, after a jury trial, of attempted grand larceny in the third degree, and sentenced him, as a second felony offender, to a term of imprisonment of 2 to 4 years, unanimously affirmed.
Defendant’s contention that the prosecutor’s summation deprived him of fair trial is unpreserved for appellate review as a matter of law and we decline to review his various challenges in the interest of justice. Were we to review, we would find that in the main they were responsive to the vigorous defense summation. Concur—Sullivan, J. P., Rosenberger, Ellerin and Kupferman, JJ.